Citation Nr: 1507291	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the Atlanta, Georgia, RO.

In a November 2012 rating decision, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was previously remanded in November 2012 to obtain additional private treatment records and afford the Veteran a VA examination.  Unfortunately another remand is required to address inadequacies in the resulting January 2013 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4).

First, the November 2012 remand specifically conceded exposure to asbestos for the purposes of the examination.  Therefore, the examiner's notation in his rationale that the Veteran's work with the brakes of a T38 aircraft was not considered a significant risk for asbestos exposure is irrelevant.  The Board cannot tell the extent to which the examiner relies on this, in opposition to the remand instructions, as the basis for his opinion.

Second, the subjective history provided by the Veteran at the time of his examination, in which he states that he has never been a smoker, is in direct odds with the medical evidence of record.  The bulk of the medical record shows that the Veteran had a 30 pack/year history of smoking prior to quitting in the early 1990s.  The one outlier in this is the October 2001 private record that gives a 30 year history of smoking half-pack a day (or 15 pack/years).  The records from this same doctor, both before and after this October 2001 record, note at least a 30 pack/year history of smoking.  As the February 2008 VA examiner had related the Veteran's emphysema to his long history of smoking, the Veteran's failure to report any smoking history at the time of his January 2013 examination is at the very least misleading.  

An addendum option is therefore necessary to address both the conceded asbestos exposure and a more accurate account of the Veteran's medical history.

Accordingly, the case is REMANDED for the following action:

1.  Again refer the Veteran's claims folder to the January 2013 examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the addendum opinion.

The VA examiner is instructed to review the medical evidence of record, to include the Veteran's documented history of tobacco use until the early 1990s.  

Additionally, the examiner is instructed that for the purposes of this addendum opinion, and in spite of any personal knowledge to the contrary, the Veteran's exposure to asbestos during service is conceded.

The examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current pulmonary disorder is related to his active duty military service, to include the conceded asbestos exposure.

The examiner must provide a rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

